



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dunkley, 2016 ONCA 597

DATE: 20160804

DOCKET: C59524

Watt, Lauwers and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Norman Dunkley

Appellant

Breana Vandebeek, for the appellant

John Patton, for the respondent

Heard:  January 27, 2016

On appeal from the convictions entered on January 31,
    2014 by Justice Mark L. Edwards of the Superior Court of Justice, with reasons
    reported at 2014 ONSC 399, 302 C.R.R. (2d) 183.

Hourigan J.A.:

A.

OVERVIEW

[1]

This is one of two appeals
heard together
that consider the interaction between
    the authority of the police to conduct an inventory search of a vehicle
    impounded pursuant to s. 221(1) of the
Highway Traffic Act
, R.S.O. 1990, c. H.8

(the 
HTA
)

and the right under s. 8 of the
Canadian Charter of Rights and
    Freedoms
to be free from unreasonable search and seizure
.

[2]

The background facts may be
    summarized as follows.
Two detectives suspected that the appellant
    was casing gas stations for a robbery. They wanted to detain him for
    investigative purposes but, when they identified themselves to him, he ran
    away. One of the detectives searched the car the appellant left behind and
    found a handgun and a Taser. The appellant was located and charged with several
    firearms offences. At trial, the appellant applied to have the handgun and Taser
    excluded under s. 24(2) of the
Charter
on the basis that the
    warrantless search of his car violated s. 8 of the
Charter
.

[3]

The trial judge found that the officers had reasonable grounds to detain
    the appellant and reasonable grounds to conduct the search of his car. Further,
    the trial judge accepted that the appellant had abandoned his vehicle within
    the meaning of s. 221(1) of the
HTA
and that the police therefore
    had authority to conduct an inventory search of the vehicle. In the event he
    was wrong about the constitutionality of the search, the trial judge found that
    the gun and Taser should nevertheless not be excluded under s. 24(2) of the
Charter
.

[4]

The trial judge convicted the appellant on all counts in the indictment.

[5]

The appellant appeals his convictions, arguing that the trial judge
    erred in the following ways: (i) in finding that the police had reasonable and
    probable grounds to detain him; (ii) in holding that the police had common law
    authority to search his vehicle; (iii) in concluding that the detective had
    authority to search his vehicle pursuant to s. 221(1) of the
HTA
; and
    (iv) in concluding that, even in the event of a s. 8 breach, the gun and Taser should
    not be excluded under s. 24(2).

[6]

For the reasons that follow, I would allow the appeal.

B.

FACTS

[7]

The appellant was filling his car with gas at a Petro-Canada gas station
    in Vaughan. Two plainclothes detectives (Kalonomos and Owens), driving an
    unmarked car and at the gas station for an unrelated reason, observed the
    appellant acting suspiciously inside the gas kiosk, exiting and re-entering
    the kiosk two or three times (the appellant says two; a detective say three).
    The detectives drove by the appellants car to get his licence plate number. As
    the appellant exited the kiosk the last time, he made eye contact with one of
    the detectives, who testified that he thought they had been made (i.e.
    identified as police officers) at that time.

[8]

The appellant then got in his car and pulled out of the gas station, at
    what both he and the detectives agreed was a high rate of speed. The detectives
    followed, suspicious of his activity at the gas kiosk and of his driving. The
    detectives ran the licence plate and the car came back registered to the
    appellant. At this time, they also learned that the appellant was on parole after
    a conviction for robbery involving a firearm.

[9]

The detectives then watched the appellant turn into a McDonalds parking
    lot. They testified that they regarded this as a counter-surveillance
    manoeuvre. They parked at an Esso gas station located next to the McDonalds to
    avoid drawing attention to themselves. The appellant then left the McDonalds
    parking lot and pulled in to the same Esso parking lot where, unbeknownst to
    him, the detectives were parked. He parked his car and entered the Esso kiosk.

[10]

When
    the appellant exited the Esso kiosk, the detectives approached him. Detective
    Kalonomos testified that he identified himself as a police officer and asked
    for the appellants identification. The appellant backed away and then ran from
    the scene. The detectives gave chase, calling out Stop! Police! but abandoned
    their pursuit after one of the detectives rolled his ankle. The appellant
    testified that he did not hear the detectives identify themselves as police
    officers.

[11]

Detective
    Kalonomos returned to the appellants car and opened the front door to look for
    identification. He testified that the car was unlocked; the appellant testified
    that he had locked the car as he was running away. The trial judge accepted Detective
    Kalonomos version. Not finding any identification in the front seat, Detective
    Kalonomos looked in the back seat and saw a gym bag. Opening the rear side door
    and looking inside the gym bag, Detective Kalonomos saw what he believed to be
    a handgun. He radioed dispatch for assistance, gave a description of the
    appellant, and indicated that he had observed a handgun in the car.

[12]

Detective
    Kalonomos then proceeded with his search for identification. He looked inside a
    black laptop bag on the back seat and observed the butt end of a black handgun.
    At this point, Detective Kalonomos stopped his search for identification and
    the car was sealed awaiting judicial authorization for a more complete search.

[13]

The
    appellant was located and arrested a short time later. His keys were later found
    in a green space behind a residential area. The appellant testified that he
    lost his keys while fleeing and did not intentionally dispose of them.

[14]

A
    warrant was later issued for a search of the appellants car. The search
    revealed a Taser and a Ruger handgun.

[15]

The
    appellants trial proceeded by way of blended
voir dire
. He applied to
    exclude the handgun and Taser under s. 24(2) on the basis that Detective Kalonomos
    search of his car, prior to receiving a warrant, was unreasonable and in
    violation of s. 8.

C.

DECISION BELOW

[16]

The
    position of the defence at trial was that the appellant had a reasonable
    expectation of privacy in his car, which he did not abandon when he fled the
    gas station. Nothing he did at the Petro-Canada stationbuying gas and a
    Pro-Line lottery ticketwas illegal or suspicious. The appellant testified that,
    at the Petro-Canada station, he saw the plainclothes detectives and believed
    that they were his enemies. He further testified that, when he saw the
    detectives later at the Esso station, he did not hear them identify themselves,
    and he ran away because he thought that they were after him.

[17]

The
    Crown argued that the appellant had no reasonable expectation of privacy in his
    car. He ran from the scene, indicating that he did not want to be present when
    the car was searched and that he was attempting to distance himself from having
    possession and control of the car. He gave up the ability to regulate access to
    his vehicle by running away and throwing away his keys.

[18]

The
    Crown argued in the alternative that, if the appellant did have a reasonable
    expectation of privacy, the police had the authority to conduct a search
    incident to an inevitable arrest or to conduct an inventory search of the
    abandoned vehicle under s. 221(1) of the
HTA
.

[19]

While
    noting that the surveillance video from the Petro-Canada station revealed the
    appellants actions were no different from any other customer, the trial judge
    accepted Detective Kalonomos and Detective Owens evidence that it was
    reasonable for them to be suspicious of someone exiting and entering the kiosk
    two to three times. Coupled with their conclusion that the appellants activity
    inside the kiosk was suspicious, it was not unreasonable to investigate
    further. The police obtained information that the owner of the vehicle was on
    parole for robbery with a firearm. The appellants leaving the gas station
    quickly and the counter-surveillance manoeuvre at McDonalds gave the
    detectives further reasonable grounds to suspect that the appellant was casing
    gas stations for a robbery.

[20]

The
    trial judge was satisfied that Detective Kalonomos and Detective Owens had
    reasonable and probable grounds to detain the appellant for further
    investigation at the time he exited the Esso kiosk. When the appellant fled, Detective
    Kalonomos had reasonable grounds to conduct his search of the appellants car
    to identify who had fled the scene.

[21]

The
    trial judge also agreed with the Crown that the police were entitled to seize the
    appellants apparently abandoned car under s. 221(1) of the
HTA
and
    thereafter to conduct an inventory search that would have ultimately led to the
    discovery of the gun and Taser.

[22]

The
    trial judge proceeded to an analysis under s. 24(2) of the
Charter
and
    concluded that he would not have excluded the gun and Taser even if he had
    found a breach of the appellants rights under s. 8. At the first stage of the
    analysis under
R. v. Grant
, 2009 SCC 32, [2009] 2 S.C.R. 353, the
    trial judge noted that the warrantless search of a vehicle is a less serious
    breach of privacy that the warrantless search of a residence, cell phone, or
    computer. He states, at para. 38, that he would put the seriousness of the
    warrantless search of [the appellants] vehicle at the low end of a moderate
    serious breach. At the second stage, he noted that the admission of the
    firearms would have a serious impact on the appellant, as he would be facing
    undoubted jail time given his prior conviction for robbery. Finally, at the
    last stage, he noted that evidence of the unauthorized possession of a firearm
    should not be excluded except in the most serious breach of an accuseds
Charter
rights. Further, in a subsequent search conducted pursuant to the warrant that
    ultimately issued, police would have inevitably found the gun and Taser.

D.

ISSUES

[23]

This
    appeal raises the following issues:

1)

Did the police have reasonable and probable grounds to detain the
    appellant?

2)

Did the police have the common law authority to search the appellants
    vehicle?

3)

Did the police have the authority to search his vehicle
    pursuant to s. 221 of the
HTA
?

4)

Should the gun and Taser be excluded from the evidence pursuant to s. 24(2)
    of the
Charter
?

E.

ANALYSIS

(1)

Reasonable Grounds for Detention

[24]

The
    police have the authority to detain a member of the public for investigative
    detention upon the formation of a reasonable suspicion that the individual is
    connected to an offence that has been or is being committed:
R. v. Mann
,
    2004 SCC 52, [2004] 3 S.C.R. 59, at paras. 34, 45.

[25]

In
    the present case, the appellant submits that the trial judge erred in concluding
    that he was detained. He submits that he was no suspension of his liberty
    because he immediately fled the scene.

[26]

In
    the alternative, if he was detained, the appellant submits that the trial judge
    erred in considering only the subjective perspective of the officers and not
    the objective reasonableness of their grounds to suspect. The judge concluded
    that, viewed objectively, there was nothing nefarious about the appellants
    conduct but noted that the reasonableness of the grounds should not be
    determined by an
ex post facto
assessment. The appellant argues that,
    when considering the objective reasonableness of the officers grounds, the
    trial judge must consider the events as they actually unfolded and were
    recorded on the surveillance videotape. The fact that the officers did not see
    the video at the time is irrelevant to the objective branch of the test. According
    to the appellant, the judges reasons also fail to disclose any analysis or a
    clear finding as to the officers reasonable grounds to suspect that the appellant
    was connected to or had committed a specific criminal offence.

[27]

I
    would reject these arguments.

[28]

First,
    I see no error in the trial judges conclusion that the appellant was detained
    when the officers approached him outside the gas station. The officers
    confronted the appellant for the purposes of their investigation and identified
    themselves. In reaction to that confrontation, the appellant chose to flee.
    Although the detention was only momentary, it was a detention nonetheless.

[29]

Second,
    the trial judge did not err in concluding that the police had authority to
    detain the appellant as part of an investigative detention. In particular, it
    was not an error for the trial judge to focus on the officers testimony about
    what they observed occurring at the Petro-Canada station. The surveillance
    video is of limited probative value given that it is taken from a different
    perspective and was not reviewed by the officers at the time.

[30]

At
    the point at which the officers decided to approach the appellant, the evidence
    supported a reasonable suspicion that the appellant was in the process of casing
    gas stations. The police observed him exiting and re-entering the Petro-Canada
    kiosk. While inside, he moved around without purchasing anything. The officers
    believed that they had been identified as police when he exited the kiosk and
    the appellant left the parking lot at a high rate of speed.  He then engaged in
    a common counter-surveillance technique in the MacDonalds parking lot. Having
    just gone to a gas station, the appellant then stopped at another gas station.
    The police officers obtained information at that stage that the appellant was
    on parole for robbery and firearms convictions.

[31]

This
    was not a situation where the police stop a member of the public based on a
    generalized feeling that the individual is doing something wrong. This stop was
    not based on police hunches. These were two experienced detectives who observed
    a series of suspicious movements by the appellant. There were reasonable
    grounds to suspect that the appellant was casing gas stations.

(2)

Common Law Search

[32]

Warrantless
    searches are presumptively unreasonable. The Crown has the burden of
    establishing on a balance of probabilities that such a search is reasonable.
    For a search to be reasonable under s. 8 of the
Charter
,
it must be authorized by law, the law
    itself must be reasonable, and the search must be carried out in a reasonable
    manner:
R. v. Caslake
, [1998] 1 S.C.R. 51, at para. 10;
R .v.
    Collins
, [1987] 1 S.C.R. 265, at p. 278.

[33]

In
    order for a search to be authorized by law, it must meet three criteria. First,
    the state authority conducting the search must be able to point to a specific
    statutory provision or common law rule authorizing the search. Second, the
    search must be carried out in accordance with the procedural and substantive
    requirements that the law provides. Third, the search must not exceed its
    authorized scope:
Caslake
, at para. 12.

[34]

The
    trial judge found that, when the appellant fled the Esso station, Detective
    Kalonomos had reasonable grounds to conduct the search to properly identify who
    had fled the scene. The trial judge does not state explicitly any common law
    justification for the search, but it appears to be upheld on the basis of a
    search incident to investigative detention as there is no reference in his
    reasons to the police having reasonable and probable grounds to arrest the
    appellant. For the sake of completeness, below I consider both search incident
    to arrest and search incident to investigative detention.

[35]

The
    power
to search incident to arrest arises from
    the fact of the arrest:
Caslake,
at
    para. 13.
The three main
    purposes of search incident to arrest are ensuring the safety of the police and
    public, the protection of evidence from destruction at the hands of the
    arrestee or others, and the discovery of evidence which can be used at the
    arrestee's trial:
Caslake
, at para. 19.

While
this search power may be exercised prior to the arrest, the grounds for arrest must
    already exist at the time of the search: see
R. v. Debot
(1986), 30
    C.C.C. (3d) 207 (Ont. C.A.), at p. 223, affd on other grounds, [1989] 2 S.C.R.
    1140;
R. v. Polashek
(1999), 45 O.R. (3d) 434 (C.A.), at p. 443.

[36]

Here,
    the trial judge made no finding whether the police had reasonable and probable
    grounds to arrest the appellant at the time of the search. In my view, they did
    not. When they approached the appellant, they were still in the investigative
    stage. They had reasonable suspicion an offence had been or was being
    committed. However, in my view, even after the appellant fled, the police did
    not have the reasonable grounds required, within the meaning of s. 495 of the
Criminal
    Code
, R.S.C. 1985, c. C-46,

to arrest him.  On the available
    facts, taken at their highest, the officers had a reasonable suspicion. Therefore,
    the officers could not affect a search of his car pursuant to the power to
    search incident to arrest.

[37]

The
    power to search pursuant to an investigative detention operates differently.  It
    is rooted in concerns for officer and public safety:
Mann
, at para. 40;
    see also
R. v. Plummer
, 2011 ONCA 350, 272 C.C.C. (3d) 172, at para. 79.
     Our law has recognized that police officers who engage a member of the public
    in an investigative detention may take reasonable steps to protect their safety
    and the safety of the public. Therefore, the search power is much more limited
    than a search incident to arrest:
Plummer
, at para. 76. The search
    must be related to articulable safety concerns.

[38]

In
    this case, the Crown cannot rely on this power to justify a search for
    identification after the appellant has fled the scene.  The search of the car
    at that point had no nexus to a concern for officer or public safety directly
    arising out of an investigative detention.

[39]

For
    these reasons, I conclude that the trial judge erred in concluding that there
    was common law authority to conduct the search.

(3)

Search Pursuant to s. 221(1) of
    the
HTA

[40]

Having
    found that there was no common law authority for the search, the analysis shifts
    to whether the search was conducted pursuant to a statutory power, here the
    power of the police to impound vehicles under s. 221(1) of the
HTA
.
    This provision states as follows:

A police officer or an officer appointed for carrying out the
    provisions of this Act who discovers a vehicle apparently abandoned on or near
    a highway or a motor vehicle or trailer without proper number plates may take
    the vehicle into the custody of the law and may cause it to be taken to and
    stored in a suitable place.

(i)
The
    Governing Legal Principles

[41]

In
    the companion case
R. v. Ellis
, 2016 ONCA 598, I reviewed in detail
    the development of the law regarding inventory searches. I will not repeat that
    analysis here but will highlight what I believe to be the current state of the
    law.  The law may be summarized as follows:

(i) The Supreme Court has
    declined to decide if there ought to be an inventory search exception under s.
    8 of the
Charter
for the protection of the accuseds belongings,
    similar to an exception found in American law:
Caslake
, at para. 30.

(ii) In conducting a
    s. 221(1) inventory search, the police have a responsibility to keep impounded
    property safe. In order to fulfill that responsibility, they must have the
    authority to search and inventory the vehicle:

R. v. Nicolosi

(1998),
    40 O.R. (3d) 417 (C.A) at paras. 29-30.

(iii) The fact that
    the police may also have been looking for a weapon while conducting an
    inventory search under s. 221(1) does not render the search unlawful:
R. v.
    Wint
, 2009 ONCA 52, 93 O.R. (3d) 514, at para. 11, leave to appeal refd
    (2009), 399 N.R. 397 (note).

(iv) In carrying out a
    s. 221(1) search, the police are not limited to itemizing visible property and
    have the authority to open bags or other containers in order to itemize the
    contents:
Wint
, at paras. 14-15.

(v) An inventory search
    is authorized by law where statutory authority for the search has been invoked
    (e.g. s. 221(1) of the
HTA
). The case law has been consistent that an
    inventory search of a vehicle will not be authorized by law and will therefore
    be unconstitutional where there is no statutory authority invoked for the
    search (e.g. when it is conducted pursuant to an internal police policy):
R.
    v. Nolet
, 2010 SCC 24, [2010] 1 S.C.R. 851, at para. 53;
Nicolosi
,

at para
.
34; and
Caslake
at para. 30.

(ii)  Application
    to the Facts

[42]

The
    appellant submits that the circumstances of this case do not lead to the
    conclusion that he had abandoned his vehicle. He argues that the trial judges
    logic stretches the meaning of s. 221(1) of the
HTA
well beyond its
    intended purposes. It cannot be that the state has an unfettered right to take
    into their custody vehicles parked on private property, particularly where
    there is no complaint from the owner of the property.

[43]

The
    Crown submits that vehicle needs only be
apparently
abandoned; it is
    the police officers perception that counts. Here, it was reasonable for the
    officers to conclude that the appellant had abandoned his vehicle, making impounding
    and an inventory search inevitable. The cars impounding was an unavoidable
    endgame after the flight of the appellant and the discarding of his keys. The
    police would have to take responsibility for the car and its contents.

[44]

The
    determination of whether a vehicle has been apparently abandoned is fact-specific.
    In this case, the vehicle was parked in a parking lot at a commercial
    establishment. When the appellant parked the vehicle, there was no indication
    that he believed that the officers had followed him to that location. In other
    words, he did not park the car intending to abandon it and flee police.

[45]

However,
    when the officers confronted the appellant, he took flight on foot. This could
    be consistent with abandonment but, without more, it is difficult to conclude
    that he intended to abandon his vehicle. This can be contrasted with the
    factual scenario in
Ellis
where, on the evidence, it was clear that
    the accused was fleeing police, that he parked his vehicle with the intention
    of distancing himself from it, and that he left it on a private driveway where
    he knew it could not legally remain.

[46]

The
    only other piece of evidence consistent with abandonment was the fact that the
    keys had been discovered on the route the appellant took in fleeing the scene.
    That might be significant evidence had the police seen the appellant throw his
    keys away. They did not. Also, the keys were found after the appellant was
    arrested. Therefore, this evidence could not factor into their analysis of
    whether they had the right to seize and search the car as being apparently
    abandoned.

[47]

In
    my view, the trial judge erred in concluding that the vehicle was apparently
    abandoned within the meaning of s. 221(1) of the
HTA
.  The search was
    not authorized by law and constituted a breach of the appellants s. 8 rights.

(4)

Section 24(2) Analysis

[48]

The
    appellant submits that the trial judge committed fundamental errors in his s.
    24(2) analysis and that, given these errors, the trial judges s. 24(2)
    analysis is not entitled to deference. In its place, he urges upon us the
    following analysis.

[49]

Under
    the first stage of
Grant
 the seriousness of the
Charter
-infringing
    conduct  the officers conduct here was flagrant. They acted on a hunch and,
    rather than wait for a warrant, they ignored the appellants
Charter
rights in proceeding to search for identification. This favours exclusion,
    following the Supreme Courts reasoning in
R. v.

Harrison
,
2009 SCC 34, [2009] 2 S.C.R. 494.

[50]

Under
    the second stage of
Grant
 the impact on the appellants
Charter-
protected
    interests  the impact here was significant. The vehicle belonged to the
    appellant, and there was nothing about the vehicle that suggested it was in
    violation of any law or regulation. Further, the weapons would not inevitably
    have been discovered since the officers would have required reasonable and probable
    grounds to obtain a warrant and these were not available on the facts.

[51]

Under
    the third stage of
Grant
 the public interest in adjudicating the
    case on its merits  the appellant concedes the importance of the evidence to
    the Crowns case but argues that this is not the driving factor in the
    assessment. The seriousness of the offence must be considered in all of the
    circumstances.

[52]

I
    accept the submission that the trial judges s. 24(2) analysis is flawed.
    Particularly troubling is this statement, at para. 41: [t]his is not one of
    those clearest of cases where the court should exclude the evidence of the
    firearms and grant a stay of the proceedings. That, of course, is not the
    test. The evidence must be excluded where its admission would bring the
    administration of justice into disrepute.

[53]

Equally
    problematic is the trial judges statement, at para. 39, that evidence in
    relation to the possession of a firearm not authorized by law should not be
    excluded except in the most serious breach of an accuseds
Charter
rights. This statement is contrary to
R. v. Fountain
, 2015 ONCA 354, 324
    C.C.C. (3d) 425, where this court made clear that there is not a different test
    for admission where the impugned evidence is a firearm.

[54]

Ordinarily,
    a trial judges s. 24(2) analysis is entitled to significant deference provided
    that the trial judge considered the proper factors and did not make any
    unreasonable finding:
R. v. Peterkin
, 2015 ONCA 8, 319 C.C.C. (3d) 191,
    at para. 75;
Fountain,
at para. 51. Given the errors in the
    analysis referenced above, I agree with the appellant that the trial judges
    analysis is not entitled to deference and that it falls to this court to
    conduct the s. 24(2) analysis anew.

[55]

Turning
    first to the seriousness of the
Charter
-infringing state misconduct, such
    infringements vary in seriousness.  Inadvertent or minor violations of the
Charter
will have a minimal impact on public confidence in the rule of
    law whereas evidence obtained through wilful or reckless disregard of
Charter
rights poses a very serious risk of bringing the administration of justice into
    disrepute. Such wilful or reckless disregard sends the message that courts
    effectively condone state deviation from the rule of law:
Grant
,
at paras. 72-75.

[56]

There
    is no evidence of wilful misconduct on the part of the police officers; they
    had a reasonable suspicion sufficient to detain the appellant. That said, the
    officers were negligent in not waiting to obtain the warrant before beginning
    the search. Clearly, they understood this because after they began the search
    they stopped and made arrangements to obtain a warrant. This conduct cannot be
    categorized as inadvertent. It falls closer to the more serious end of the
    spectrum. Accordingly, it militates in favour of exclusion of the evidence.

[57]

The
    next issue is the impact of the breach on the
Charter
protected
    interests of the appellant. The impact of a breach may range from fleeting and
    technical to profoundly intrusive:
Grant
, at para. 76.  The
    more serious the impact on the accuseds protected interests, the greater the
    risk that admission of the evidence may signal to the public that
Charter
rights, however high-sounding, are of little actual avail to the citizen,
    thereby breeding public cynicism and bringing the administration of justice
    into disrepute:
Grant,
at paras. 76-78.

[58]

This
    court noted in
R. v. Hartflett
, 2016 ONCA 248, at paras. 47 and 48:

The case law has consistently held that drivers have a reduced
    expectation of privacy in their vehicles: see
Caslake
, at para. 15;
Nicolosi
,
    at para. 9. However, a reduced expectation of privacy does not mean that an
    unjustified search is permissible. As stated by McLachlin C.J. in
Harrison
,
    "[a] person in the appellant's position has every expectation of being
    left alone - subject, as already noted, to valid highway traffic stops":
Harrison
,
at paras. 31-32.

As Iacobucci J. noted in
R. v. Mann
, 2004 SCC 52,
    [2004] 3 S.C.R. 59, at para. 56, the impact of even a minimally intrusive
    search "must be weighed against the absence of
any
reasonable basis
    for justification".

[59]

I concluded earlier there was no common law authority for the
    search, nor any basis for finding the vehicle to have been abandoned within the
    meaning of s. 221(1) of the
HTA.
This factor militates against
    admission.

[60]

With respect to serving the truth-seeking function of the
    criminal trial process, society generally expects that a criminal allegation
    will be adjudicated on its merits.  The reliability of the evidence
    is a significant factor in this line of inquiry, but any suggestion that
    reliable evidence is admissible regardless of how it was obtained is
    inconsistent with the
Charter
.  The importance of the evidence to
    the Crowns case is also a factor at this stage:
Grant
,

at paras. 79-83
.

[61]

This
    factor militates in favour of admission. The Taser and handgun are reliable and
    objective pieces of evidence. The Crowns case could not succeed if they were
    excluded. At para. 83 of
Grant
, the Court noted that "the
    exclusion of highly reliable evidence may impact more negatively on the repute
    of the administration of justice where the remedy effectively guts the
    prosecution."

[62]

If
    the evidence were admitted, the appellant could still try to raise a reasonable
    doubt about his possession of the handgun. Indeed, at trial, he did just that,
    testifying that an associate named Frenchie had left the bag in his vehicle.

[63]

That
    said, as this court pointed out in
Harflett
, echoing many other
    decisions, the third
Grant
factor cannot be used to systematically
    require the admission of reliable evidence obtained in plain disregard of an
    accused's
Charter
rights. In
R. v. McGuffie
, 2016 ONCA 365,
    Doherty J.A. made the following observation, at para. 63:

In practical terms, the third inquiry becomes important when
    one, but not both, of the first two inquiries pushes strongly toward the
    exclusion of the evidence: see e.g.
Harrison
, at paras. 35-42;
Spencer
,
    at paras. 75-80;
R. v. Jones
, 2011 ONCA 632, 107 O.R. (3d) 241, at
    paras. 75-103;
Aucoin
, at paras. 45-55. If the first and second
    inquiries make a strong case for exclusion, the third inquiry will seldom, if
    ever, tip the balance in favour of admissibility: see e.g.
R. v. Côté
,
    2011 SCC 46, [2011] 3 S.C.R. 215, at paras. 81-89;
R. v. Morelli
, 2010
    SCC 8, [2010] 1 S.C.R. 253, at paras. 98-112. Similarly, if both of the first
    two inquiries provide weaker support for exclusion of the evidence, the third
    inquiry will almost certainly confirm the admissibility of the evidence: see
    e.g.
Grant
, at para. 140.

[64]

As
    I explained above, given the errors made by the trial judge, his weighing of
    the s. 24(2) factors is not entitled to deference. In balancing all of the
    factors, I conclude that the admission of the evidence would bring the
    administration of justice into disrepute. The police acted negligently albeit
    not wilfully, but the impact on the accuseds rights was significant. I would
    exclude the evidence.

F.

DISPOSITION

[65]

For
    the reasons given, I would allow the appeal, and exclude the evidence obtained
    in violation of the appellants
Charter
rights. Because the evidence
    in question was essential to the Crown's case, rather than order a new trial, I
    would enter an acquittal on all counts, as the Supreme Court did in
Harrison
.

Released: August 4, 2016 DW

C.W.
    Hourigan J.A.

I
    agree David Watt J.A.

I
    agree P. Lauwers J.A.


